Krupansky, J.,
dissenting. The majority opinion, while appearing on the surface to be a humanitarian gesture, in effect undermines the beneficent purposes for which the Ohio Workers’ Compensation Act was created. I must, therefore, respectfully dissent.
In my opinion, the Ohio Constitution and the Revised Code mean precisely what they say: workers’ “compensation shall be in lieu of all other rights to compensation, or damages, *623for * * * injuries, or occupational disease, and any employer who pays the premium * * * shall not be liable to respond in damages at common law or by statute for such * * * injuries or occupational disease.” Section 35, Article II, Ohio Constitution. (Emphasis added.) Appellants have convinced the majority that “all” does not mean “all,” but instead means “all, except for rights to compensation for intentional torts.”
Nowhere in the language of the Constitution or the statute is there support for the conclusion that the workers compensation system was designed to compensate employees solely for employer negligence. The majority reasons neither the Code nor the Constitution “expressly extend the grant of immunity to actions alleging intentional tortious conduct.” However, neither is immunity expressly granted to actions alleging simple negligence. Does it follow, therefore, that a liberal construction of the Act calls also for an exception for simple negligence, and that we should allow double recovery for employer negligence since it was not expressly excluded under the Act? The majority claims, if intentional torts are covered under the Act then intentional torts are encouraged. If this is true, then are not negligence and industrial accidents similarly encouraged, since they are covered under the Act?
Such reasoning leads ultimately to releasing the floodgates to a whole vista of lawsuits, each claiming exceptions to the all-inclusive language of the Act. The majority opinion represents a foot in the door policy to encourage workers to sue their employers for damages in addition to compensation provided under the Act.
The intent of the General Assembly, in enacting R. C. 4123.35 was to eliminate all damage suits outside the Act for injury or disease arising out of employment, including suits based on intentional tort. If the General Assembly desired to create an exception for intentional misconduct it surely could have done so. R. C. 4123.54, which disallows recovery for employees whose injuries were “purposely self-inflicted,” illustrates the legislature’s awareness of the possibility of excepting intentional wrongdoing.
As the majority notes, workers’ compensation does not provide full compensation for employees suffering from occupational diseases or injuries. The Act, however, does not dif*624ferentiate between injury or disease caused negligently and injury or disease caused intentionally. If, as the majority concludes, “there is no legitimate reason why an employer should be able to escape from” providing full compensation for intentional torts, then there is likewise no reason to allow the employer to “escape” from paying full damages for simple negligence.
The majority’s myopic approach disrupts the delicate balance struck by the Act between the interests of labor, management and the public and signals the erosion of a valuable system which has served its purpose of providing a common fund for the benefit of all workers.
While R. C. 4123.95 provides for a liberal construction of the Act, it must not be used as a panacea to justify reasoning which suffers from logical malnutrition. One of the long-range effects of permitting recovery in these types of cases is the additional costs that will ultimately have tó be borne by the consumer through increased product prices. Goods manufactured in this state will thereby suffer a competitive disadvantage, and a less hospitable climate is created to attract and maintain industry in this state. Since industry provides jobs, the labor force has an interest in encouraging industry. Thus, while some workers may benefit from recovery against the employer for intentional torts in addition to collecting workers’ compensation benefits, we would be ill-advised to engage in such irresponsibility for the benefit of a few at the detriment of so many.
To avoid such catastrophic results, I would therefore affirm the judgments of the lower courts.
Holmes, J., concurs in the foregoing dissenting opinion.